DETAILED ACTION
This Office Action is responsive to the application filed on January 13, 2020. Claims 1-15 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 5 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 4 (“claim 4 when dependent on claim 1 or claim 2”). See MPEP § 608.01(n). Accordingly, claim 5 has not been further treated on the merits. 
Claim 14 is objected to because of the following informalities:  “analyzing the microwaves reflected…” appears in error – analyzing the detected microwaves --. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 1, the recitation “the microwaves reflected by the combustion flame and/or atomized fuel droplets” lacks sufficient antecedent basis and renders the claim indefinite. 
As to Claim 6, the recitation “microwaves reflected by the combustion flame and/or atomized fuel droplets” renders the claim indefinite. It is not clear if the recitation refers to: (i) the aforementioned “the microwaves reflected by the combustion flame and/or atomized fuel droplets” as set forth in claim 1, lines 10-11; or (ii) other microwaves.  
As to Claim 11, the recitation “the microwaves reflected by the combustion flame and/or atomized fuel droplets” in claim 1, lines 10-11 lacks sufficient antecedent basis and renders claim 11 indefinite because it recites “a combustor according to claim 1”. 
As to Claim 13, the recitation “the microwaves reflected by the combustion flame and/or atomized fuel droplets” lacks sufficient antecedent basis and renders the claim indefinite. 
As to Claim 15, the recitation “the operation of the gas turbine engine” lacks sufficient antecedent basis and renders the claim indefinite. 
Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
2011/0225948
“VALEEV”
2015/0017591
“MITCHELL”
8,863,495
“IKEDA”
7,204,133
“BENSON”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over VALEEV in view of MITCHELL. 
Re Claim 1, VALEEV teaches a combustor 100 for a gas turbine engine (Figs. 1-4), the combustor comprising: a combustion chamber 112, at least one fuel spray nozzle [120 and/or 122, 124, 126] operable to deliver a fuel-air mixture into the combustion chamber, wherein during operation of the gas turbine engine the fuel-air mixture is combusted in the combustion chamber, thereby producing a combustion flame (¶¶0029-0030); a microwave generator 200 coupled to a waveguide [one or more of: 210, 220, 230] arranged to guide microwaves from the microwave generator into the combustion chamber such that the microwaves are incident on at least a portion 
MITCHELL teaches a detector 42 operable to detect at least a portion of microwave radiation 43 (¶¶0017-0018) within a combustion chamber (consonant with that reflected by combustion flame and/or atomised fuel droplets in VALEEV). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combustor of VALEEV such that it includes a detector operable to detect at least the portion of the microwaves reflected by the combustion flame and/or atomised fuel droplets, in order to provide improved closed loop control of the combustion system (MITCHELL ¶¶0013, 0021-0023; VALEEV ¶0042).  
Re Claim 2, VALEEV in view of MITCHELL teaches the combustor of claim 1 as discussed above. VALEEV further teaches wherein the waveguide 230 extends at least partially along the fuel spray nozzle or one of the fuel spray nozzles (Fig. 2, ¶¶0035-0036).  
Re Claim 6, VALEEV in view of MITCHELL teaches the combustor of claim 1 as discussed above, but as discussed so far fails to teach the detector comprises at least one antenna located at a position for receiving microwaves reflected by the combustion flame and/or atomised fuel droplets.  
MITCHELL further teaches the detector comprises at least one antenna located at a position for receiving microwaves reflected by the combustion flame and/or atomised fuel droplets (¶0017). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combustor of claim 1 such that teach the detector comprises at least one antenna located at a position for receiving microwaves reflected by the combustion flame and/or atomised fuel droplets, for the reasons discussed in claim 1 above. 

Re Claim 7, VALEEV in view of MITCHELL teaches the combustor of claim 6 as discussed above. VALEEV further teaches providing an antenna 232 is disposed at an end of the waveguide proximal the combustion chamber. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the antenna of VALEEV in view of MITCHELL discussed above such it is disposed at an end of the waveguide proximal the combustion chamber, to detect radiation 43 (e.g., flame and/or light radiation, intensity, and so forth) of the combustion chambers 22 and/or the fuel nozzles 24 and individual combustors (e.g., can combustors, burners) of the combustion chambers 22 (VALEEV ¶0017). 
Re Claim 8, VALEEV in view of MITCHELL teaches the combustor of claim 1, but as discussed so far fails to teach wherein the detector is operably connected to a processing means located remotely from the combustion chamber.  
	`MITCHELL further teaches the detector is operably connected to a processing means [38, 40] located remotely from a combustion chamber (¶¶0018-0019, 0023). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the detector is operably connected to a processing means located remotely from the combustion chamber, for the reasons discussed in claim 1. 
Re Claim 9, VALEEV in view of MITCHELL teaches the combustor of claim 8, but as discussed so far fails to teach the processing means is arranged to compare an image signal with at least one reference image signal.  
MITCHELL further teaches the processing means is arranged to compare an image signal with at least one reference image signal (¶0021, e.g., image recognition techniques; e.g., pattern and gradient matching). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combustor such that the processing means is arranged to compare an image signal with at least one reference image signal, for the reasons discussed in claim 1. 
Re Claim 10, VALEEV in view of MITCHELL teaches the combustor of claim 8, but as discussed so far fails to teach the  processing means is arranged to generate one or more control signals to vary directly or indirectly the operation of the gas turbine engine, in order to change the combustion flame.  
MITCHELL further teaches the processing means is arranged to generate one or more control signals to vary directly or indirectly the operation of the gas turbine engine, in order to change the combustion flame (¶¶0021-0023). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combustor such that teach the processing means is arranged to generate one or more control signals to vary directly or indirectly the operation of the gas turbine engine, in order to change the combustion flame, for the reasons discussed in claim 1 above. 
Re Claim 11, VALEEV in view of MITCHELL teaches the combustor of claim 1 (see claim 1 above), and VALEEV teaches a system for monitoring and/or controlling the operation of a gas turbine engine, the system comprising: the combustor as discussed above. See VALEEV  ¶¶0001, 0028. However, VALEEV in view of MITCHELL as discussed so far fails to teach processing means. 
	MITCHELL further teaches a processing means [38, 40] operably connected to the detector (¶¶0018-0019, 0023); wherein the processing means is arranged to compare an image signal with at least one reference image signal (¶0021, e.g., image recognition techniques; e.g., pattern and gradient matching). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of VALEEV in view of MITCHELL such that it includes a processing means operably connected to the detector; wherein the processing means is arranged to compare an image signal with at least one reference image signal, in order to provide improved closed loop control of the combustion system (MITCHELL ¶¶0013, 0021-0023; VALEEV ¶0042).  

Re Claim 12, VALEEV in view of MITCHELL teaches the combustor of claim 11, but as discussed so far fails to teach the processing means is arranged to generate one or more control signals to vary directly or indirectly the operation of the gas turbine engine, in order to change the combustion flame.  
MITCHELL further teaches the processing means is arranged to generate one or more control signals to vary directly or indirectly the operation of the gas turbine engine, in order to change the combustion flame (¶¶0021-0023).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system such that the processing means is arranged to generate one or more control signals to vary directly or indirectly the operation of the gas turbine engine, in order to change the combustion flame, for the reasons discussed in claim 11. 
Re Claim 13, VALEEV teaches a method of monitoring a combustion flame (¶0042) in a combustor 100 of a gas turbine engine (¶¶0028-0047), the method comprising the steps of: illuminating at least a portion of the combustion flame with microwaves (¶0042); detecting at least a portion of the microwaves reflected by the combustion flame and/or atomised fuel droplets (¶0042). However, VALEEV fails to expressly teach (though implicit) analysing the detected microwaves reflected by the combustion flame and/or atomised fuel droplets.  
MITCHELL teaches a method of monitoring a combustion flame in a combustor of a gas turbine engine comprising analyzing detected microwaves reflected by a combustion flame and/or atomised fuel droplets (¶¶0018-0023). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method of VALEEV such that it includes analysing the detected microwaves reflected by the combustion flame and/or atomised fuel droplets, in order to provide improved closed loop control of the combustion system (MITCHELL ¶¶0013, 0021-0023; VALEEV ¶0042).  

Re Claim 14, VALEEV in view of MITCHELL teaches the method of claim 13, but as discussed so far fails to teach wherein analysing the microwaves reflected by the combustion flame and/or atomised fuel droplets includes comparing a signal provided by, or derived from, the detected reflected microwaves with a reference signal.  
	MITCHELL further teaches wherein analysing the microwaves reflected by the combustion flame and/or atomised fuel droplets includes comparing a signal provided by, or derived from, the detected reflected microwaves with a reference signal (¶¶0021-0026). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method of VALEEV in view of MITCHELL such that analysing the microwaves reflected by the combustion flame and/or atomised fuel droplets includes comparing a signal provided by, or derived from, the detected reflected microwaves with a reference signal, for the reasons discussed in claim 13. 
Re Claim 15, VALEEV in view of MITCHELL teaches the method of claim 13, but as discussed so far fails to teach wherein, depending upon the results of the analysis of the detected microwaves reflected by the combustion flame and/or atomised fuel droplets, the method further comprises a step of varying the operation of the gas turbine engine in order to change the combustion flame.  
MITCHELL further teaches wherein, depending upon the results of the analysis of the detected microwaves reflected by the combustion flame and/or atomised fuel droplets, the method further comprises a step of varying the operation of the gas turbine engine in order to change the combustion flame (¶¶0021-0026). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method of VALEEV in view of MITCHELL such that depending upon the results of the analysis of the detected microwaves reflected by the combustion flame and/or atomised fuel droplets, the method further comprises a step of varying the operation of the gas turbine engine in order to change the combustion flame, for the reasons discussed in claim 13. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over VALEEV in view of MITCHELL as applied above, further in view of IKEDA.  
Re Claim 3, VALEEV in view of MITCHELL teaches the combustor of claim 1 as discussed above. VALEEV further teaches the waveguide extends in a direction at an angle to the fuel spray nozzle and/or at a location removed from the fuel spray nozzle (Fig. 2, ¶0037).  However, VALEEV in view of MITCHELL fails to teach the waveguide extends into the combustion chamber. 
	IKEDA teaches a waveguide extends into a combustion chamber in a direction at an angle to the fuel spray nozzle and/or at a location removed from the fuel spray nozzle (14:42-61, 16:63 et seq.). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the waveguide such that it extends into a combustion chamber in a direction at an angle to the fuel spray nozzle and/or at a location removed from the fuel spray nozzle, provide desirable oscilation frequency to the outlet of the waveguide. It has been held that [when] all the claimed elements were known in the prior art (in the instant case, a waveguide) and one skilled in the art could have combined the elements as claimed by known methods (waveguide extends into a combustion chamber in a direction at an angle to the fuel spray nozzle and/or at a location removed from the fuel spray nozzle)  with no change in their respective functions (radiating electromagnetic waves), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art (radiating electromagnetic waves from an antenna that extends into the combustion chamber),  it would have been an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976). See MPEP § 2143 (I) A.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over VALEEV in view of MITCHELL as applied above, further in view of BENSON. 
Re Claim 4, VALEEV in view of MITCHELL teaches the combustor of claim 1 as discussed above, but fails to teach wherein a swirler is disposed within the fuel spray nozzle.  
	BENSON teaches a swirler 114 disposed within fuel nozzle (4:17-30). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a swirler in the fuel nozzle to premix fuel and air prior to combustion (4:17-30). 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
August 14, 2021
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741